



EXHIBIT 10.1


BRADY CORPORATION
AMENDED AND RESTATED
DIRECTOR RESTRICTED STOCK UNIT AGREEMENT


This Amended and Restated Director Restricted Stock Unit Agreement (the
“Agreement”) is entered into as of February 17, 2016. This Agreement amends and
restates in its entirety the Director Restricted Stock Unit Agreement dated as
of March 3, 2015 between Harold L. Sirkin (hereinafter called the “Director”)
and Brady Corporation (the “Corporation”), pursuant to which the Corporation
granted the Director a restricted stock unit award pursuant to the terms of the
Corporation’s 2012 Omnibus Incentive Stock Plan (the “Plan”).
The grant date of the restricted stock unit award remains March 3, 2015. The
Corporation’s records shall be the official record of the grant described herein
and, in the event of any conflict between this description and the Corporation’s
records, the Corporation’s records shall control.
1.
Number of Units

This Restricted Stock Unit Award applies to 1,450 shares of the presently
authorized Class A Nonvoting Common Stock of the Corporation, $.01 par value
(the “Restricted Stock Units”). The Restricted Stock Units granted under this
Agreement are units that will be reflected in a book account maintained by the
Corporation until they become vested or have been forfeited.
2.
Service Vesting Requirement

The vesting of this Award (other than pursuant to accelerated vesting in certain
circumstances as provided in Section 3 below) shall be subject to the
satisfaction of the condition set forth in Section 2(a) below:
(a)
Vesting. The Award shall be subject to the following service vesting
requirement: the Director must continuously serve as a member of the Board of
Directors of the Corporation through February 28, 2017.

(b)
Forfeiture of Restricted Stock Units. Except as provided in Section 3, if the
Director's service as a member of the Board of Directors of the Corporation
terminates prior to the satisfaction of the vesting requirement set forth in
Section 2(a) above, any unvested Restricted Stock Units shall immediately be
forfeited. The period of time during which the Restricted Stock Units covered by
this Award are forfeitable is referred to as the “Restricted Period.”

3.
Accelerated Vesting.

(a)
Notwithstanding the terms and conditions of Section 2 hereof, in the event the
Director's service as a member of the Board of Directors of the Corporation is
terminated prior to the end of the Restricted Period due to death or Disability,
the Restricted Stock Units shall become fully vested. For purposes of this
Agreement, “Disability” means that the Director is disabled as a result of
sickness or injury, such that he is unable satisfactorily to perform the
Director's duties as determined by the Board of Directors, on the basis of
medical evidence satisfactory to it.

(b)
In the event the Director's service as a member of the Board of Directors of the
Corporation is terminated prior to the end of the Restricted Period due to a
Change in Control, the Restricted Stock Units shall become unrestricted and
fully vested.

For purposes of this Agreement, a “Change of Control” shall occur if any person
or group of persons (as defined in Section 13(d)(3) of the Securities and
Exchange Act of 1934) other than the members of the family of William H. Brady,
Jr. and their descendants, or trusts for their benefit, and the W. H. Brady
Foundation, Inc., collectively, directly or indirectly controls in excess of 50%
of the voting common stock of the Corporation.
For purposes of this Agreement, a termination due to Change of Control shall
occur if within the 12 month period beginning with the date a Change of Control
occurs the Director's service as a member of the Board of Directors is
involuntarily terminated (other than by reason of death or Disability).
(c)
In the event of (i) the merger or consolidation of the Corporation with or into
another corporation or corporations in which the Corporation is not the
surviving corporation, (ii) the adoption of any plan for the dissolution of the
Corporation, or (iii) the sale or exchange of all or substantially all the
assets of the Corporation for cash or for shares of stock or other securities of
another corporation, the Restricted Stock Units shall become fully vested.

(d)
If the vesting of the Restricted Stock Units would result in any excise tax to
the Director as a result of Section 280G of the Code, the Corporation shall pay
the Director an amount equal to such excise tax.






--------------------------------------------------------------------------------





4.
No Dividends

No dividends will be paid or accrued on any Restricted Stock Units during the
Restricted Period.
5.
Settlement of Restricted Stock Units.

As soon as practicable after Restricted Stock Units become vested, the Company
shall deliver to the Director one share of the Corporation's Class A Nonvoting
Common Stock, $.01 par value ("Corporation Stock") for each Restricted Stock
Unit which becomes vested.
6.
Transfer Restrictions

This Award is non-transferable and may not be assigned, pledged or hypothecated
and shall not be subject to execution, attachment or similar process. Upon any
attempt to effect any such disposition, or upon the levy of any such process,
the Award shall immediately become null and void and the Restricted Stock Units
shall be forfeited.
7.
Withholding Taxes

The Corporation may require payment of or withhold any tax which it believes is
payable as a result of the Restricted Stock Units becoming vested, and the
Corporation may defer making delivery of the Corporation Stock until
arrangements satisfactory to the Corporation have been made with regard to any
such withholding obligations. In lieu of part or all of any such payment, the
Directors, in satisfaction of all withholding taxes (including, without
limitation, Federal income, FICA (Social Security and Medicare) and any state
and local income taxes) payable as a result of such vesting, may elect, subject
to such rules and regulations as the Corporation may adopt from time to time, to
have the Corporation withhold that number of shares of Corporation Stock (valued
at Fair Market Value on the date of vesting and rounded upward) required to
settle such withholding taxes.
8.
Death of Director

If the Restricted Stock Units shall vest upon the death of the Director, the
shares of Corporation Stock shall be issued and paid to the estate of the
Director unless the Corporation shall have theretofore received in writing a
beneficiary designation, in which event they shall be issued and paid to the
designated beneficiary.
9.
Clawback

This Award is subject to the terms of the Corporation's recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require repayment or forfeiture of awards or any shares of Corporation Stock or
other cash or property received with respect to the awards (including any value
received from a disposition of the shares acquired upon payment of the awards).
10.
Adjustment of Shares

The terms and provisions of this Award (including, without limitation, the terms
and provisions relating to the number and class of shares subject to this Award)
shall be subject to appropriate adjustment in the event of any recapitalization,
merger, consolidation, disposition of property or stock, separation,
reorganization, stock dividend, issuance of rights, combination or split-up or
exchange of shares, or the like.
11.
Provisions of Plan Controlling

This Award is subject in all respects to the provisions of the Plan. In the
event of any conflict between any provisions of this Award and the provisions of
the Plan, the provisions of the Plan shall control, except to the extent the
Plan permits the Corporation to modify the terms of an Award grant and has done
so herein. Terms defined in the Plan where used herein shall have the meanings
as so defined. The Director acknowledges receipt of a copy of the Plan.
12.
Wisconsin Contract

This Award has been granted in Wisconsin and shall be construed under the laws
of that state.
13.
Severability

Wherever possible, each provision of this Award will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
hereof is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions hereof.









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
BRADY CORPORATION


By: /s/ J. MICHAEL NAUMAN     
Name: J. Michael Nauman     
Its: President and Chief Executive Officer     




DIRECTOR:
Signature: /s/ HAROLD L. SIRKIN                     
Print Name: Harold L. Sirkin                     





